DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/30/22.  These drawings are accepted.
Claim Objections
Claims 7-17 are objected to because of the following informalities:  In claim 7 line 4, the phrase “the plurality of conductors each comprise” should read --a plurality of conductors each comprising--.  Also, in claim 7 in line 10, the phrase “a plurality of conductors” should read --the plurality of conductors--.  Claims 8-12 include all the limitations of claim 7 and are objected to for the same reasons.  In claim 14 line 2, the phrase “(Currently Amended) The” should read --the--.  Claims 15-17 include all the limitations of claim 14 and are objected to for the same reasons.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claims 1, 7, and 13, it is unclear how the ferrules connect with the conductor when the inner diameter of the ferrules is substantially the same as the outside diameter of the solid conducting core with the insulating jacket around the solid conducting core.  Also, it is unclear how the conductor can be coupled to a motor lead end when the conductor is connected to the ferrule.  For prior art analysis, any ferrule comprising a hollow cylinder that makes electrical contact with a solid conducting core will be considered to meet this limitation.  Also, either a solid conducting core with one end electrically coupled to a ferrule and another end connected to a motor lead end or a solid conducting core electrically coupled to a motor lead end through a ferrule will be considered to meet this limitation.  Claims 2-6 include all the limitations of claim 1 and are rejected for the same reasons.  Claims 8-12 include all the limitations of claim 7 and are rejected for the same reasons.  Claims 14-17 include all the limitations of claim 13 and are rejected for the same reasons.
Allowable Subject Matter
Claims 1, 7, and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, the prior art of record does not anticipate or render obvious the limitations: “a plurality of conductors electrically coupled to the plurality of ferrules; the plurality of conductors each comprise an insulated conductor having a solid conductor core…  the plurality of ferrules each comprise a hollow cylinder having an inner diameter substantially the same size as the outside diameter of the solid conducting core”, when combined with the rest of the limitations of claim 1.

With regard to claim 7, the prior art of record does not anticipate or render obvious the limitations: “the plurality of conductors each comprise an insulated conductor having a solid conductor core… the plurality of ferrules each comprise a hollow cylinder having an inner diameter substantially the same size as the outside diameter of the solid conducting core; a plurality of conductors electrically coupled to the plurality of ferrules”, when combined with the rest of the limitations of claim 7.

With regard to claim 13, the prior art of record does not anticipate or render obvious the limitations: “and a plurality of conductors electrically coupled to the plurality of ferrules; the plurality of conductors each comprise an insulated conductor having a solid conductor core having an outside diameter… the plurality of ferrules each comprise a hollow cylinder having an inner diameter substantially the same size as the outside diameter of the solid conducting core”, when combined with the rest of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831